Citation Nr: 1433789	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Board remanded the case to afford the Veteran a hearing.  The hearing was held before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is in the Veteran's file.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he was hospitalized for hepatitis in 1973 during service and that he is on Social Security disability for hepatitis C.  As neither the records of the inservice hospitalization nor of the Social Security Administration are part of the file, further development is required under 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (2010)(holding that records from the Social Security Administration need to be obtained and associated with the claim file).

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient records from 1973 from the Army hospital at Fort Polk, Louisiana.  





If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request records from the Social Security Administration.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


